Title: From George Washington to Brigadier General Francis Nash, 17 August 1777
From: Washington, George
To: Nash, Francis



Head Quarters Bucks County [Pa.]17th Augt 1777
Sir

I am favd with yours of the 14th inclosing the proceedings of a Court Martial, and the opinions of a Board of Feild Officers upon the irregularity of the promotion of Colo. Lamb & Colo. Little.
I am persuaded that a frequency of Executions lessens the force of them, and therefore, if either or both of the Criminals under sentence in the opinion of yourself and the officers of your Brigade, deserve mercy, I am willing it should be extended after carrying them thro’ all the forms of an execution. But if you think that an example is necessary to put a stop to the too prevailing Vice of desertion, let the most atrocious offender of the two suffer after you have recd a proper warrant from me.
It appears to me by the representation signed by the Board of Feild Officers in your Brigade, that it had been the Usage of the State of North Carolina for all the Officers to rise regimentally, by which rule Colo. Lamb and Colo. Little succeeded of course. When the Regulation was made by a Board of General Officers on the 13th of June last “that all promotion to the Rank of Major should be regimental and after that in the line of the State” it was never meant to have a retrospect, otherwise it would have unhinged the Arrangement of Pennsylvania, Virginia and most of the Eastern States. I am therefore of opinion that if it was the Usage of the State of North Carolina to promote Regimentally when Colo. Lamb and Colo. Little recd their Commissions that they should hold them and that the eldest Major upon the line in your State should succeed Lt Colo. Ingram. I am &ca
